NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted March 16, 2018 *
                               Decided March 21, 2018

                                        Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       DANIEL A. MANION, Circuit Judge

                       DIANE S. SYKES, Circuit Judge

No. 17-2698

ELRON CATHEY,                                  Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Northern District of Illinois,
                                               Eastern Division.
      v.
                                               No. 17 C 0100
ROBERT GARCIA, et al.,
    Defendants-Appellees.                      Elaine E. Bucklo,
                                               Judge.

                                      ORDER

       Chicago police officers arrested Elron Cathey as a suspect in the shooting of
Maurice Sterling. At trial Cathey was found guilty of aggravated battery with a firearm,
and he is currently serving a prison sentence for that conviction. He now sues the
officers who arrested him for violations of the Fourth and Fifth Amendments, alleging

      * The defendants were not served with process in the district court and are not
participating in this appeal. We agreed to decide this case without oral argument
because the briefs and record adequately present the facts and legal arguments, and oral
argument would not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 17-2698                                                                          Page 2

that they arrested him without probable cause and detained him on fabricated charges
in violation of his due-process rights. Cathey also sues an unknown Assistant State’s
Attorney for filing the fabricated charge, and the Chicago Police Department, Cook
County, and the Cook County State’s Attorney’s Office for perpetuating policies that
led to violations of his constitutional rights. The district court dismissed his complaint
at screening for failure to state a claim. See 28 U.S.C. § 1915A. Because Cathey has not
stated a plausible claim for relief, we affirm.

        Section 1915A requires the court to screen and dismiss a prisoner’s complaint if
the claim is frivolous, malicious, or fails to state a claim upon which relief may be
granted. See id. § 1915A(b)(1). To survive screening, the complaint must be plausible on
its face and contain sufficient factual allegations “to raise a right to relief above the
speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); Bissessur v. Ind.
Univ. Bd. of Trs., 581 F.3d 599, 602 (7th Cir. 2009). Cathey filed his complaint without the
assistance of counsel, so we construe his filing liberally. See Rodriguez v. Plymouth
Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

       Cathey’s false-arrest claim arises from a police report showing that on
June 15, 2004, 1 officers investigating the shooting submitted the clothing of two
suspects (including Cathey’s blood-stained shirt) for forensic testing. The forensic
report—which found that Cathey had discharged a firearm—was not completed until
June 25. Cathey was arrested on June 9, a few days before the officers submitted the
clothing for testing and weeks before they received the results. He thus alleges that the
officers must not have had probable cause to arrest him on June 9 because they had no
evidence that he was the shooter other than accusations from the second suspect. He
suggests that the officers arrested him because he would not assist them in their
criminal scheme with the Latin Kings street gang and detained him without cause until
they could collect (or possibly fabricate) evidence against him.

     Cathey’s allegations do not add up to a plausible false-arrest claim because his
complaint and the documents it incorporates show that officers had probable cause to

       1
          The events underlying Cathey’s complaint are more than a decade old. Cathey
anticipates the statute-of-limitations defense by invoking the discovery rule and the
doctrine of equitable tolling, but we need not wade into those arguments. Although this
might have been one of the limited circumstances in which a district court can dismiss a
complaint based on an affirmative defense, see, e.g., Small v. Chao, 398 F.3d 894, 898
(7th Cir. 2005), that was not the basis for the dismissal in this case.
No. 17-2698                                                                          Page 3

arrest him. Probable cause, which is an absolute defense to a false-arrest claim, exists if
“the totality of the facts and circumstances known to the officer at the time of the arrest
would warrant a reasonable, prudent person in believing that the arrestee” had
committed a crime. See Abbott v. Sangamon County, 705 F.3d 706, 714 (7th Cir. 2013). In
his pleadings Cathey states that he was at the scene of the crime, his shirt was stained
with blood, and an eyewitness (albeit a suspect himself) identified him as the shooter. It
would be reasonable for any officer faced with these circumstances to believe that
Cathey had committed a crime. See Mustafa v. City of Chicago, 442 F.3d 544, 548 (7th Cir.
2006); Anderer v. Jones, 385 F.3d 1043, 1050 (7th Cir. 2004). Even if the officers harbored
ulterior motives when they arrested Cathey, as he alleges, Cathey’s claim still fails
because the officers’ subjective state of mind is irrelevant. See Thayer v. Chiczewski,
705 F.3d 237, 247 (7th Cir. 2012). We recognize that the officers were not certain at the
time of Cathey’s arrest which suspect had discharged the weapon. But probable cause
does not require certainty, see Abbott, 705 F.3d at 714, and the officers were not required
to complete forensic testing before the arrest when probable cause already was
established, Burritt v. Ditlefsen, 807 F.3d 239, 250–51 (7th Cir. 2015).

        Cathey’s claim for what he calls “fabrication of charges” does not fare any better.
Cathey points to a court record showing that although he was arrested for shooting a
civilian, prosecutors initially charged him with battery against a police officer. From
this he infers that the arresting officers and the prosecutor who filed the charge must
have purposefully detained him on a phony charge in violation of his due-process
rights while they gathered evidence on the shooting. See Saunders-El v. Rohde, 778 F.3d
556, 559–60 (7th Cir. 2015) (explaining that allegations of evidence fabrication can
support a due-process claim under § 1983, separate from a state-law claim of malicious
prosecution). But the arrest reports identify Maurice Sterling, a civilian, as the victim of
the shooting; they do not mention any crimes against a police officer. And the very
record on which Cathey bases his claim shows that although he initially was charged
with battery of an officer, the charge was dismissed and corrected a few days later to
reflect the correct offense of aggravated battery with a firearm against a civilian. Cathey
says even he did not know that he had been charged with battery of an officer until he
requested his police records in 2015. He provides no basis for suggesting that enmity
rather than error led to the incorrect charge. And, in any event, the quickly dismissed
charge worked no prejudice; nor does it give rise to a plausible claim that the officers
violated Cathey’s due-process rights.

      Cathey’s complaint is not entirely clear, but to the extent he suggests that his
conviction for aggravated battery of Maurice Sterling is invalid because the officers or
No. 17-2698                                                                            Page 4

prosecutors falsely arrested him, charged him with a “fabricated” crime, or even
fabricated evidence in his case, his claims are barred by Heck v. Humphrey, 512 U.S. 477
(1994). See Okoro v. Callaghan, 324 F.3d 488, 490 (7th Cir. 2003) (explaining that Heck bars
“allegations that are inconsistent with the conviction’s having been valid,” even if
plaintiff “disclaims any intention of challenging his conviction”).

        As for Cathey’s claims against the nonindividual defendants, dismissal was
proper. His claim against the City of Chicago and the police department (which is not a
separate entity) depend on his allegations that a de facto policy, “the thin blue line of
silence,” facilitated the arresting officers’ violations of his rights. His theory of why the
State’s Attorney’s Office and Cook County are responsible for the “false” aggravated
battery charge is less clear; he asserts that these defendants, as employers of the
prosecutor who charged him, “are liable for the actions of misconduct undertaken
under the color of law.” But local governments may not be held liable for constitutional
violations under a theory of respondeat superior, and a claim under Monell v.
Department of Social Services of City of New York, 436 U.S. 658 (1978), cannot succeed
without the plaintiff having first suffered a constitutional deprivation, Rossi v. City of
Chicago, 790 F.3d 729, 737 (7th Cir. 2015). Cathey, as we have explained, did not plead a
plausible claim that any individual defendant violated his constitutional rights, so he
has not stated a valid Monell claim. See Palka v. Shelton, 623 F.3d 447, 455 (7th Cir. 2010).

       We have considered Cathey’s remaining arguments and none merits discussion.
We AFFIRM the district court’s dismissal. The claims that fall within the scope of Heck
are dismissed without prejudice.